Exhibit 10.4

SUBORDINATION AGREEMENT

This SUBORDINATION AGREEMENT (this “Agreement”) is dated as of October 5, 2018,
and entered into by and among ACF FINCO I LP, a Delaware limited partnership, in
its capacity as administrative agent under the Senior Loan Documents (as defined
herein) (in such capacity, together with its successors and assigns in such
capacity from time to time, “Senior Agent”), WILMINGTON SAVINGS FUND SOCIETY,
FSB, in its capacity as administrative agent under the Senior Subordinated Loan
Documents (as defined herein) (in such capacity, together with its successors
and assigns in such capacity from time to time, the “Senior Subordinated
Agent”), and WILMINGTON SAVINGS FUND SOCIETY, FSB, in its capacity as
administrative agent under the Junior Subordinated Loan Documents (as defined
herein) (in such capacity, together with its successors and assigns in such
capacity from time to time, the “Junior Subordinated Agent”).

RECITALS

A NUVERRA ENVIRONMENTAL SOLUTIONS, INC., a Delaware corporation (the
“Borrower”), the lenders from time to time parties thereto, and the Senior Agent
have entered into that certain First Lien Credit Agreement, dated as of
August 7, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Senior Credit Agreement”);

B Pursuant to that certain Guaranty and Security Agreement, dated as of
August 7, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Senior Guaranty”), the Guarantors (as defined herein) have
guaranteed the Obligations (as defined in the Senior Credit Agreement);

C The obligations of (i) the Borrower under the Senior Credit Agreement and
(ii) the Guarantors under the Senior Guaranty are secured on a senior priority
basis by liens on substantially all of the assets of the Borrower and the
Guarantors, pursuant to the terms of certain of the Senior Loan Documents;

D The Borrower, the lenders from time to time party thereto, and the Senior
Subordinated Agent have entered into that certain Second Lien Term Loan Credit
Agreement, dated as of August 7, 2017 (as amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms of this
Agreement, the “Senior Subordinated Credit Agreement”);

E Pursuant to that certain Second Lien Guaranty and Security Agreement, dated as
of August 7, 2017 (as amended, restated, supplemented or otherwise modified from
time to time in accordance with the terms of this Agreement, the “Senior
Subordinated Guaranty”), the Guarantors have guaranteed the Obligations (as
defined in the Senior Subordinated Credit Agreement);

F The obligations of (i) the Borrower under the Senior Subordinated Credit
Agreement and (ii) the Guarantors under the Senior Subordinated Guaranty are
secured on a junior priority basis by liens on substantially all of the assets
of the Borrower and the Guarantors, pursuant to the terms of certain of the
Senior Subordinated Loan Documents;



--------------------------------------------------------------------------------

G The Borrower, the lenders from time to time parties thereto, and the Junior
Subordinated Agent have entered into that certain subordinated Bridge Term Loan
Credit Agreement, dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Junior Subordinated
Credit Agreement”);

H Pursuant to that certain Guaranty Agreement, dated as of the date hereof (as
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms of this Agreement, the “Junior Subordinated
Guaranty”), the Guarantors have guaranteed the Obligations (as defined in the
Junior Subordinated Credit Agreement);

I The Senior Credit Agreement and the Senior Subordinated Credit Agreement
require that the Secured Obligations (as defined herein) be senior and prior in
right of payment to the Junior Subordinated Obligations (as defined herein) as
set forth in this Agreement; and

J The Junior Subordinated Agent and the other Junior Subordinated Claimholders
have agreed to the subordination of the Junior Subordinated Obligations to the
Secured Obligations.

The Senior Agent, the Senior Subordinated Agent and each of the Junior
Subordinated Claimholders hereby agree as follows:

1. Definitions.

(a) Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor statute.

“Blockage Period” means, with respect to any Default Event, the period from and
including the date of the occurrence of the Default Event until the earlier of
(a) the date on which the Junior Subordinated Agent receives a written waiver of
(or acknowledgment of the cure of) the Default Event from the applicable Secured
Agent under the Secured Loan Document to which such Default Event relates (which
shall concurrently send such waiver or acknowledgment to the other Secured
Agent) and (b) the Discharge of the Secured Obligations.

“Borrower” has the meaning set forth in the recitals to this Agreement.

“Business Day” means any day excluding Saturday, Sunday, and any day which is a
legal holiday under the laws of the State of New York or which is a day on which
the Controlling Agent is otherwise closed for transacting business with the
public.

“Collateral” means all assets and property (whether real, personal, or mixed)
now owned or hereafter acquired by any Obligor in or upon which a Lien is
granted under any of the Secured Loan Documents and all products and proceeds of
any of the foregoing.

 

2



--------------------------------------------------------------------------------

“Controlling Agent” means, at all times prior to the Discharge of the Secured
Obligations in respect of the Senior Obligations, the Senior Agent, and at all
times thereafter, the Senior Subordinated Agent.

“Default” means, as the context may require, a “Default” as defined in the
Senior Credit Agreement, the Senior Subordinated Credit Agreement or any Junior
Subordinated Loan Document.

“Default Event” means the occurrence and continuation of any Default or Event of
Default under any of the Secured Loan Documents.

“Discharge of the Secured Obligations” means, except to the extent otherwise
expressly provided in Section 8,

(a) payment in full in cash of the Secured Obligations (other than outstanding
Letters of Credit and unasserted contingent indemnification obligations as to
which no claim is known or determinable);

(b) termination or expiration of all commitments to extend credit that would
constitute Secured Obligations; and

(c) in the case of the Senior Obligations, termination or cash collateralization
(in an amount and in the manner required by the Senior Credit Agreement) of all
outstanding Letters of Credit.

“Discharge of the Junior Subordinated Obligations” means the payment in full of
the Junior Subordinated Obligations (other than unasserted contingent
indemnification obligations as to which no claim is known or determinable),
either by exchanging all such Junior Subordinated Obligations into Qualified
Equity Interests of the Borrower or by payment in full of such Junior
Subordinated Obligations in cash solely with the proceeds of an issuance of
Qualified Equity Interests of the Borrower.

“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interests into which they are
convertible or for which they are exchangeable), or upon the happening of any
event or condition (a) mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the Discharge of the Secured Obligations,
(b) are redeemable at the option of the holder thereof (other than solely for
Qualified Equity Interests), in whole or in part, (c) provide for the scheduled
payments of dividends in cash, or (d) are or become convertible into or
exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 180 days after February 7, 2021.

“Distribution” means any payment or distribution by any Person of assets of any
kind or character (whether in cash, securities, assets, by set-off, or otherwise
and including by purchase redemption or other acquisition).

“Enforcement Action” means (a) any demand or request for any payment or
Distribution, any commencement of any litigation or other similar proceeding,
any acceleration of the Junior Subordinated Obligations, or the commencement of
any other remedy, in each case in respect of the Junior Subordinated
Obligations, or (b) any commencement of, or joinder with any creditor in
commencing, any Insolvency Proceeding against any Obligor or any assets of any
Obligor.

“Equity Interests” means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the United States Securities and Exchange
Commission, and any successor thereto, under the Securities Exchange Act of
1934, as in effect from time to time).

“Event of Default” means, as the context may require, an “Event of Default” as
defined in the Senior Credit Agreement, the Senior Subordinated Credit Agreement
or the Junior Subordinated Credit Agreement.

“Guarantors” means each Person that is a guarantor of the Secured Obligations or
the Junior Subordinated Obligations.

 

3



--------------------------------------------------------------------------------

“Junior Subordinated Agent” has the meaning set forth in the preamble to this
Agreement.

“Junior Subordinated Claimholders” means, at any relevant time, individually and
collectively, the Junior Subordinated Agent and any other holders of the Junior
Subordinated Obligations from time to time.

“Junior Subordinated Credit Agreement” has the meaning set forth in the recitals
to this Agreement.

“Junior Subordinated Guaranty” has the meaning set forth in the recitals to this
Agreement.

“Junior Subordinated Loan Documents” means the Junior Subordinated Credit
Agreement, the Junior Subordinated Guaranty and the other documents,
instruments, or agreements executed in connection therewith, as amended,
restated, supplemented, or otherwise modified in accordance with the provisions
of this Agreement.

“Junior Subordinated Maturity Date” means the earlier to occur of (a) the date
on which the Rights Offering has been consummated and (b) April 5, 2019.

“Junior Subordinated Obligations” means collectively, all Obligations (as
defined in the Junior Subordinated Credit Agreement) and all other obligations
owing, due, or secured under the terms of the Junior Subordinated Credit
Agreement, or any other Junior Subordinated Loan Document, whether now existing
or arising hereafter, including all principal, premium, interest, fees,
attorneys’ fees, costs, charges, expenses, reimbursement obligations,
indemnities, guarantees, and all other amounts payable under or secured by any
Junior Subordinated Loan Document or in respect thereof (including, in each
case, all amounts accruing on or after the commencement of any Insolvency
Proceeding relating to any Obligor, or that would have accrued or become due
under the terms of the Junior Subordinated Loan Documents but for the effect of
the Insolvency Proceeding or other applicable law, and irrespective of whether a
claim for all or any portion of such amounts is allowable or allowed in such
Insolvency Proceeding).

“Lien” means any mortgage, deed of trust, pledge, lien (statutory or otherwise),
security interest, charge or other encumbrance or security or preferential
arrangement of any nature, including any conditional sale or title retention
arrangement, any Capital Lease and any assignment, deposit arrangement or
financing lease intended as, or having the effect of, security.

“Obligors” means the Borrower, the Guarantors, and each other Person that may
from time to time execute and deliver a Secured Loan Document or a Junior
Subordinated Loan Document as a “debtor”, “borrower”, “guarantor”, “obligor”,
“grantor”, or “pledgor” (or the equivalent thereof), and “Obligor” means any one
of them.

 

4



--------------------------------------------------------------------------------

“Permitted Subordinated Debt Payments” means (a) regularly scheduled monthly
cash payments of interest (but excluding default interest paid or payable in
cash) on the Junior Subordinated Obligations, (b) payments in the form of
Reorganization Securities, (c) reimbursement of reasonable and documented
out-of-pocket costs and expenses and indemnity payments, in each case, due and
owing to any Junior Subordinated Claimholder in accordance with the terms of the
Junior Subordinated Loan Documents, (d) payments in the form of Qualified Equity
Interests of the Borrower, and (e) on the Junior Subordinated Maturity Date, a
one-time cash payment in an amount not to exceed the amount necessary to
effectuate the Discharge of the Junior Subordinated Obligations, solely with
proceeds received from the issuance of Qualified Equity Interests of the
Borrower, provided, in the case of each of clauses (a) through (e), only if such
payments are payments made in accordance with the terms of the Junior
Subordinated Loan Documents.

“Person” means any natural person, corporation, limited liability company,
limited partnership, general partnership, limited liability partnership, joint
venture, trust, land trust, business trust, or other organization, irrespective
of whether such organization is a legal entity, and shall include a government
and any agency or political subdivision thereof.

“Qualified Equity Interests” means and refers to any Equity Interests issued by
Borrower (and not by one or more of its Subsidiaries) that is not a Disqualified
Equity Interest.

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, supplement, restructure, replace, refund or repay, or to issue other
indebtedness in exchange or replacement for such indebtedness, in whole or in
part, whether with the same or different lenders, arrangers or agents.
“Refinanced” and “Refinancing” shall have correlative meanings.

“Reorganization Securities” means any debt or equity securities of any Obligor
or any other Person, which securities are provided for by a plan of
reorganization, composition, arrangement, adjustment or readjustment of such
Obligor, which plan has been adopted pursuant to a proceeding under the
Bankruptcy Code or other federal or state judicial proceeding and confirmed or
approved by the court having jurisdiction of such proceeding; provided that
(a) in the case of equity securities, if such equity securities provide for
mandatory redemption or mandatory dividend payments, the payment thereof shall
be subordinated in right of payment, at least to the extent provided in this
Agreement with respect to the Junior Subordinated Obligations, to the payment of
all Secured Obligations and to the payment of all debt or equity securities
issued in exchange for the Secured Obligations to the holders of Secured
Obligations, and (b) in the case of debt securities, any payment in respect of
such debt securities shall be subordinated in right of payment, at least to the
extent provided in this Agreement with respect to the Junior Subordinated
Obligations, to the payment of all Secured Obligations and to the payment of all
debt or equity securities issued in exchange for the Secured Obligations to the
holders of Secured Obligations.

“Secured Agents” means the Senior Agent and the Senior Subordinated Agent.

“Secured Claimholders” means the Senior Claimholders and the Senior Subordinated
Claimholders.

“Secured Loan Documents” means the Senior Loan Documents and the Senior
Subordinated Loan Documents.

“Secured Obligations” means the Senior Obligations and the Senior Subordinated
Obligations.

“Senior Agent” has the meaning set forth in the preamble to this Agreement.

 

5



--------------------------------------------------------------------------------

“Senior Claimholders” means, at any relevant time, individually and
collectively, the Senior Agent, the Senior Lenders, or any other holders of the
Senior Obligations at that time.

“Senior Credit Agreement” has the meaning set forth in the recitals to this
Agreement.

“Senior Guaranty” has the meaning set forth in the recitals to this Agreement.

“Senior Lenders” means the “Lenders” under and as defined in the Senior Credit
Agreement.

“Senior Loan Documents” means the Senior Credit Agreement, the Senior Guaranty
and each of the other Loan Documents (as such term is defined in the Senior
Credit Agreement).

“Senior Obligations” means all Obligations (as defined in the Senior Credit
Agreement) and all other obligations owing, due, or secured under the terms of
the Senior Credit Agreement or any other Senior Loan Document, including all
principal, premium, interest, fees, attorneys’ fees, costs, charges, expenses,
reimbursement obligations, any other indemnities, or guarantees, and all other
amounts payable under any Senior Loan Document or in respect thereof (including,
in each case, all amounts accruing on or after the commencement of any
Insolvency Proceeding relating to any Obligor, or that would have accrued or
become due under the terms of the Senior Loan Documents but for the effect of
the Insolvency Proceeding or other applicable law, and irrespective of whether a
claim for all or any portion of such amounts is allowable or allowed in such
Insolvency Proceeding).

“Senior Recovery” has the meaning set forth in Section 5(e).

“Senior Subordinated Agent” has the meaning set forth in the preamble to this
Agreement.

“Senior Subordinated Claimholders” means, at any relevant time, individually and
collectively, the Senior Subordinated Agent and any other holders of the Senior
Subordinated Obligations from time to time.

“Senior Subordinated Credit Agreement” has the meaning set forth in the recitals
to this Agreement.

“Senior Subordinated Guaranty” has the meaning set forth in the recitals to this
Agreement.

“Senior Subordinated Loan Documents” means the Senior Subordinated Credit
Agreement, the Senior Subordinated Guaranty and the other documents,
instruments, or agreements executed in connection therewith, as amended,
restated, supplemented, or otherwise modified in accordance with the provisions
of this Agreement.

 

6



--------------------------------------------------------------------------------

“Senior Subordinated Obligations” means collectively, all Obligations (as
defined in the Senior Subordinated Credit Agreement) and all other obligations
owing, due, or secured under the terms of the Senior Subordinated Credit
Agreement, or any other Senior Subordinated Loan Document, whether now existing
or arising hereafter, including all principal, premium, interest, fees,
attorneys’ fees, costs, charges, expenses, reimbursement obligations,
indemnities, guarantees, and all other amounts payable under or secured by any
Senior Subordinated Loan Document or in respect thereof (including, in each
case, all amounts accruing on or after the commencement of any Insolvency
Proceeding relating to any Obligor, or that would have accrued or become due
under the terms of the Senior Subordinated Loan Documents but for the effect of
the Insolvency Proceeding or other applicable law, and irrespective of whether a
claim for all or any portion of such amounts is allowable or allowed in such
Insolvency Proceeding).

“Standstill Notice” means a written notice from the Controlling Agent to the
Subordinated Agent referencing the Event of Default that has occurred under any
of the Senior Loan Documents and specifically designating such notice as a
“Standstill Notice”.

“Standstill Period” means the period from and including the date of receipt by
the Subordinated Agent of a Standstill Notice until the first to occur of
(a) the date on which the Controlling Agent has expressly waived or acknowledged
the cure of all Events of Default under the Senior Loan Documents that gave rise
to such Standstill Period, (b) the date of acceleration of the Senior
Obligations, (c) the commencement of an Insolvency Proceeding, or (d) the
Discharge of the Secured Obligations.

“Subsidiary” of a person means a corporation, partnership, limited liability
company, or other entity in which that person directly or indirectly owns or
controls the shares of capital stock having ordinary voting power to elect a
majority of the board of directors (or appoint other comparable managers) of
such corporation, partnership, limited liability company, or other entity.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

(b) Terms Defined in the Senior Credit Agreement. Any term used in this
Agreement and not defined in this Agreement has the meaning set forth in the
Senior Credit Agreement.

(c) Rules of Construction. The definitions of terms in this Agreement shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine, and neuter forms. The words “include,” “includes,” and “including”
shall be deemed to be followed by the phrase “without limitation.” The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” The term “or” shall be construed to have, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” Unless the
context requires otherwise: (1) except as otherwise provided herein, any
definition of or reference to any agreement, instrument, or other document
herein shall be construed as referring to such agreement, instrument, or other
document as from time to time amended, restated, modified or Refinanced; (2) any
definition of or reference to Secured Obligations or the Junior Subordinated
Obligations herein shall be construed as referring to the Secured Obligations or
the Junior Subordinated Obligations (as applicable) as from time to time
amended, restated, modified or Refinanced; (3) any reference

 

7



--------------------------------------------------------------------------------

herein to any person shall be construed to include such person’s successors and
assigns; (4) the words “herein,” “hereof,” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof; (5) all references herein to Sections shall be
construed to refer to Sections of this Agreement; (6) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts, and contract rights; and (7) any reference to any
agreement, instrument, or other document herein “as in effect on the date
hereof” shall be construed as referring to such agreement, instrument, or other
document without giving effect to any amendment, restatement, supplement,
modification, or Refinance after the date hereof.

2. Payment Subordination.

(a) Subordination. Except as set forth in Section 2(b), unless and until the
Discharge of the Secured Obligations shall have occurred, no Junior Subordinated
Claimholder shall accept, take, or receive by payment or prepayment, directly or
indirectly, from any Obligor or any other Person any Distribution which may now
or hereafter be owing to such Junior Subordinated Claimholder on account of any
of the Junior Subordinated Obligations.

(b) Permitted Payments. Prior to the Junior Subordinated Maturity Date, so long
as no Blockage Period is in effect, the Borrower may pay to the Junior
Subordinated Claimholders, and the Junior Subordinated Claimholders may accept
and receive on account of the Junior Subordinated Obligations, Permitted
Subordinated Debt Payments. On the Junior Subordinated Maturity Date, the
Borrower may either (i) issue Qualified Equity Interests of the Borrower to the
applicable Junior Subordinated Claimholders or (ii) make a one-time cash
payment, solely with proceeds received from the issuance of Qualified Equity
Interests of the Borrower, in each case, in an amount not to exceed the amount
necessary to effectuate the Discharge of the Junior Subordinated Obligations.

(c) Blockage Period.

(1) No Obligor shall make, and no Junior Subordinated Claimholder shall accept,
take or receive by payment or prepayment, directly or indirectly from any
Obligor or any other Person any Distribution which may now or hereafter be owing
to such Junior Subordinated Claimholder on account of any of the Junior
Subordinated Obligations during any Blockage Period.

(2) Notwithstanding the foregoing, (A) the existence of a Blockage Period shall
not prevent Junior Subordinated Claimholders from receiving Permitted
Subordinated Debt Payments pursuant to clause (b), (c) or (d) of the definition
thereof, in each case, to the extent constituting Permitted Subordinated Debt
Payments and (B) on the Junior Subordinated Maturity Date, the existence of
a Blockage Period shall not prevent Junior Subordinated Claimholders from
receiving Permitted Subordinated Debt Payments pursuant to clause (e) of the
definition thereof.

 

8



--------------------------------------------------------------------------------

3. Acknowledgement; Consent; Prohibition on Lien; and Subordination. The Junior
Subordinated Agent and each of the other Junior Subordinated Claimholders hereby
(w) acknowledges that the Obligors, prior to the date hereof, have granted Liens
on the Collateral in favor of each Secured Agent to secure the applicable
Secured Obligations, (x) consents, anything to the contrary contained in the
Junior Subordinated Loan Documents notwithstanding, to the grant by the Obligors
of the Liens on the Collateral to secure the Secured Obligations, (y) represents
and warrants that no portion of the Junior Subordinated Obligations is secured
by a Lien on any assets of any Obligor, and (z) agrees that it shall not obtain
any Liens on any assets of any Obligor to secure any of the Junior Subordinated
Obligations. In the event that, notwithstanding the foregoing, any Junior
Subordinated Obligations shall become secured by any Lien on any of the assets
of any Obligor, then, notwithstanding (i) the date, time, method, manner or
order of grant, attachment, or perfection of any Liens granted to any Secured
Agent (or any Secured Claimholder) or any Junior Subordinated Claimholder in
respect of all or any portion of the Collateral, (ii) the order or time of
filing or recordation of any document or instrument for perfecting the Liens in
favor of any Secured Agent (or any Secured Claimholder) or any Junior
Subordinated Claimholder in any Collateral, (iii) any provision of the UCC, any
other applicable law, any of the Secured Loan Documents or any of the Junior
Subordinated Loan Documents, (iv) whether the Liens securing the Secured
Obligations are valid, enforceable, void, avoidable, subordinated, disputed, or
allowed, or (v) any other circumstance whatsoever, the Senior Agent, on behalf
of itself and the Senior Claimholders, the Senior Subordinated Agent, on behalf
of itself and the Senior Subordinated Claimholders, and the Junior Subordinated
Agent and each of the other Junior Subordinated Claimholders hereby agree that,
unless the Discharge of the Secured Obligations has occurred:

(a) any such Lien with respect to all or any portion of the Collateral securing
any Junior Subordinated Obligations shall be null and void ab initio;

(b) the Junior Subordinated Agent and the other Junior Subordinated Claimholders
immediately shall take all actions necessary to release such Lien;

(c) each of the Junior Subordinated Agent and the other Junior Subordinated
Claimholders hereby irrevocably authorize, empower and appoint the Controlling
Agent its agent and attorney-in-fact to take all actions necessary to release
such Lien;

(d) any Lien with respect to all or any portion of the Collateral securing any
Secured Obligations now or hereafter held by or on behalf of, or created for the
benefit of, any Secured Claimholder or any agent or trustee therefor, regardless
of how acquired, whether by grant, possession, statute, operation of law,
subrogation, or otherwise, shall be senior in all respects and prior to any Lien
with respect to all or any portion of the Collateral securing any Junior
Subordinated Obligations; and

(e) any Lien with respect to all or any portion of the Collateral securing any
Junior Subordinated Obligations now or hereafter held by or on behalf of, or
created for the benefit of any Junior Subordinated Claimholder or any agent or
trustee therefor regardless of how acquired, whether by grant, possession,
statute, operation of law, subrogation, or otherwise, shall be junior and
subordinate in all respects to all Liens with respect to all or any portion of
the Collateral securing any Secured Obligations.

 

9



--------------------------------------------------------------------------------

4. Enforcement Actions.

(a) No Junior Subordinated Claimholder shall take any Enforcement Action with
respect to any of the Junior Subordinated Obligations, except as permitted in
this Section 4(a) and in Section 4(b). Each Junior Subordinated Claimholder
shall give each Secured Agent prompt written notice of the occurrence of any
Default or Event of Default under any Junior Subordinated Loan Document as
required by Section 7(c) hereof. No Junior Subordinated Claimholder may take any
Enforcement Action with respect to the Junior Subordinated Obligations during
any Standstill Period. Upon the expiration of the Standstill Period and upon
providing a Controlling Agent with five (5) Business Days’ prior written notice,
subject to Section 4(b) hereof, the Junior Subordinated Claimholders may take
any Enforcement Action.

(b) Permitted Actions by Junior Subordinated Claimholders. Notwithstanding
anything to the contrary in this Section 4, the Junior Subordinated Agent and
any other Junior Subordinated Claimholder may take any of the following actions:

(1) if an Insolvency Proceeding has been commenced by or against any Obligor,
file a claim or statement of interest with respect to the Junior Subordinated
Obligations;

(2) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding, or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Junior
Subordinated Agent or any Junior Subordinated Claimholder; and

(3) vote on any plan of reorganization (so long as such Junior Subordinated
Claimholder does not vote in favor of a plan of reorganization that is
inconsistent with the priorities or other provisions of this Agreement), file
any proof of claim, make other filings and motions that are, in each case, in
accordance with the terms of this Agreement, with respect to the Junior
Subordinated Obligations; and

(4) bid for or purchase Collateral (as defined in the Secured Loan Documents) at
any public, private, or judicial foreclosure upon such Collateral initiated by
any Senior Claimholder, or any sale of Collateral during an Insolvency
Proceeding; provided that such bid may not include a “credit bid” in respect of
any Junior Subordinated Obligations except to the extent that such “credit bid”
causes the Discharge of the Secured Obligations.

5. Enforceability; Liquidation, Dissolution, Bankruptcy.

(a) This Agreement shall be applicable both before and after the commencement of
any Insolvency Proceeding and all converted or succeeding cases in respect
thereof. Accordingly, the provisions of this Agreement are intended to be and
shall be enforceable as a subordination agreement within the meaning of
Section 510 of the Bankruptcy Code.

(b) Neither the Junior Subordinated Agent nor any other Junior Subordinated
Claimholder shall object to, oppose, or challenge any claim by the Secured Agent
or any other Secured Claimholder for allowance in any Insolvency Proceeding of
Secured Obligations consisting of post-petition interest, fees, or expenses.

 

10



--------------------------------------------------------------------------------

(c) None of the Junior Subordinated Claimholders shall object to, oppose,
support any objection, or take any other action to impede, the right of any
Secured Claimholder to make an election under Section 1111(b)(2) of the
Bankruptcy Code. Each Junior Subordinated Claimholder waives any claim it may
hereafter have against any Secured Claimholder arising out of the election by
any Secured Claimholder of the application of Section 1111(b)(2) of the
Bankruptcy Code.

(d) Nothing contained herein shall prohibit or in any way limit the Secured
Agents or any other Secured Claimholder from objecting in any Insolvency
Proceeding involving an Obligor to any action taken by the Junior Subordinated
Agent or any of the other Junior Subordinated Claimholders which is inconsistent
with or in breach of the terms of this Agreement, including, if it is
inconsistent with the terms of this Agreement, the seeking by any Junior
Subordinated Claimholder of adequate protection or the assertion by any Junior
Subordinated Claimholder of any of their rights and remedies under the Junior
Subordinated Loan Documents. Except as restricted by the terms of this
Agreement, and subject to the terms hereof, the Junior Subordinated Agent and
each Junior Subordinated Claimholder may exercise during an Insolvency
Proceeding involving any Obligor any rights and remedies that the Junior
Subordinated Agent or such Junior Subordinated Claimholder would have as an
unsecured creditor of such Obligor in accordance with the terms of the Junior
Subordinated Loan Documents and applicable law.

(e) If any Secured Claimholder is required in any Insolvency Proceeding or
otherwise to turn over, disgorge or otherwise pay to the estate of any Obligor
any amount paid in respect of the Secured Obligations (a “Senior Recovery”),
then such Secured Claimholder shall be entitled to a reinstatement of Secured
Obligations with respect to all such recovered amounts, and all rights,
interests, priorities and privileges recognized in this Agreement shall apply
with respect to any such Senior Recovery. If this Agreement shall have been
terminated prior to such Senior Recovery, this Agreement shall be reinstated in
full force and effect, and such prior termination shall not diminish, release,
discharge, impair, or otherwise affect the obligations of the parties hereto
from such date of reinstatement.

(f) The Junior Subordinated Claimholders shall not propose or support any plan
of reorganization that is inconsistent with the priorities or other provisions
of this Agreement.

(g) Upon (1) any acceleration of the principal amount due on any Junior
Subordinated Obligations which has not been rescinded or revoked, or (2) any
payment or distribution of assets of any Obligor, of any kind or character,
whether in cash, property or securities, following commencement of an Insolvency
Proceeding, there shall be a Discharge of the Secured Obligations before any
Distribution (other than Reorganization Securities) is made on account of any of
the Junior Subordinated Obligations. Following commencement of an Insolvency
Proceeding, any Distribution in respect of the Junior Subordinated Obligations
to which a Junior Subordinated Claimholder would be entitled, except as
otherwise provided in this Agreement, shall be paid by any Obligor or any other
Person making such Distribution, or by any Junior Subordinated Claimholder
having received such Distribution, directly to the Controlling Agent, to the
extent necessary to result in the Discharge of the Secured Obligations, before
any Distribution (other than Reorganization Securities) on account of any Junior
Subordinated Obligation is made to the Junior Subordinated Agent or any other
Junior Subordinated Claimholder.

 

11



--------------------------------------------------------------------------------

(h) In any Insolvency Proceeding by or against an Obligor, the Controlling Agent
may, and is hereby irrevocably authorized and empowered (in its own name or in
the name of Junior Subordinated Claimholders or otherwise), but shall have no
obligation to (1) demand, sue for, collect and receive every payment or
distribution referred to in this Section 5 and give acquittance therefor and
(2) file claims and proofs of claim in respect of the Junior Subordinated
Obligations, provided that the Controlling Agent may only file claims and proofs
of claims in respect of the Junior Subordinated Obligations if (x) the Junior
Subordinated Agent has failed to file such claims and proofs of claim and
(y) there shall remain not more than ten (10) days before such action is barred,
prohibited or otherwise cannot be taken.

(i) Each of the Junior Subordinated Agent and each other Junior Subordinated
Claimholder agrees not to initiate, prosecute or participate in any claim,
action or other proceeding challenging the enforceability, validity, perfection
or priority of the Secured Obligations or any liens and security interests
securing the Secured Obligations.

(j) In the event that, notwithstanding the foregoing provisions of this
Section 5, any Distribution in respect of the Junior Subordinated Obligations
prohibited by this Agreement shall be received by any Junior Subordinated
Claimholder before there has been a Discharge of the Secured Obligations, such
Distribution shall be held in trust for the benefit of and shall be paid over to
or delivered to the Controlling Agent, until there has been a Discharge of the
Secured Obligations.

6. Waivers by Junior Subordinated Claimholders.

(a) Secured Obligations.

(1) All Secured Obligations at any time incurred by any Obligor shall be deemed
to have been incurred, and all Secured Obligations held by any Secured
Claimholder shall be deemed to have been extended, acquired or obtained, as
applicable, in reliance upon this Agreement, and each Junior Subordinated
Claimholder hereby waives (A) notice of acceptance, or proof of reliance, by any
of the Secured Claimholders of this Agreement, and (B) notice of the existence,
renewal, extension, accrual, creation, or non-payment of all or any part of the
Secured Obligations. Nothing contained in this Agreement shall preclude any of
the Secured Claimholders from discontinuing the extension of credit to any
Obligor (whether under the Secured Loan Documents or otherwise) or from taking
(without notice to any Junior Subordinated Claimholder, any Obligor, or any
other Person) any other action in respect of the Secured Obligations which such
Secured Claimholder is otherwise entitled to take with respect to the Secured
Obligations.

(2) If any Secured Agent or any other Secured Claimholder honors (or fails to
honor) a request by the Borrower for an extension of credit pursuant to any of
the Secured Loan Documents, whether such Secured Agent or such Secured
Claimholder has knowledge that the honoring of (or failure to honor) any such
request would constitute a default under the terms of the Junior Subordinated
Loan Documents or an act, condition, or event that, with the giving of notice or
the passage of time, or both, would constitute such a default, or if such
Secured Agent or such Secured Claimholder otherwise should exercise any of its
contractual rights or remedies under the Secured Loan Documents (subject to the
express terms and conditions hereof), neither such Secured Agent nor any Secured
Claimholder shall have any liability whatsoever to any Junior

 

12



--------------------------------------------------------------------------------

Subordinated Claimholder as a result of such action, omission, or exercise. Each
Secured Agent will be entitled to manage and supervise its loans and extensions
of credit under the Secured Loan Documents as each Secured Agent may, in its
sole discretion, deem appropriate. Each Secured Agent and each Secured
Claimholder may, from time to time, enter into agreements and settlements with
Obligors as it may determine in its sole discretion without impairing any of the
subordinations, priorities, rights or obligations of the parties under this
Agreement, including, without limitation, releasing any Obligor. Each Junior
Subordinated Claimholder waives any and all rights it may have to require any
Secured Agent or any other Secured Claimholder to marshal assets, to exercise
rights or remedies in a particular manner, or to forbear from exercising such
rights and remedies in any particular manner or order.

(b) Notice of Acceptance and Other Waivers. To the fullest extent permitted by
applicable law, each Junior Subordinated Claimholder hereby waives: (1) notice
of acceptance hereof; (2) notice of any loans or other financial accommodations
made or extended under any of the Secured Loan Documents, or the creation or
existence of any Secured Obligations; (3) notice of the amount of the Secured
Obligations; (4) notice of any adverse change in the financial condition of any
Obligor or of any other fact that might increase the Junior Subordinated Agent’s
or any other Junior Subordinated Claimholder’s risk hereunder; (5) notice of
presentment for payment, demand, protest, and notice thereof as to any
instrument among the Secured Loan Documents; (6) notice of any Default or Event
of Default under the Secured Loan Documents or otherwise relating to the Secured
Obligations; and (7) all other notices (except if such notice is specifically
required to be given to the Junior Subordinated Agent under this Agreement) and
demands to which the Junior Subordinated Agent or any other Junior Subordinated
Claimholder might otherwise be entitled.

(c) Lawsuits; Defenses; Setoff. To the fullest extent permitted by applicable
law, each Junior Subordinated Claimholder waives (1) the right by statute or
otherwise to require any Secured Agent or any other Secured Claimholder to
institute suit against any Obligor or to exhaust any rights and remedies which
any Secured Agent or any Secured Claimholder has or may have against any
Obligor; (2) any defense arising by reason of any disability or other defense
(other than the defense that the Discharge of the Secured Obligations has
occurred) of any Obligor or by reason of the cessation from any cause whatsoever
of the liability of such Obligor in respect thereof; (3) any rights to assert
against any Secured Agent or any other Secured Claimholder any defense (legal or
equitable), set-off, counterclaim, or claim which the Junior Subordinated Agent
or any Junior Subordinated Claimholder may now or at any time hereafter have
against any Obligor or any other party liable to any Secured Agent, any other
Secured Claimholder, the Junior Subordinated Agent or any other Junior
Subordinated Claimholder; (4) any defense, set-off, counterclaim, or claim, of
any kind or nature, arising directly or indirectly from the present or future
lack of perfection, sufficiency, validity, or enforceability of any Secured
Obligations, any Junior Subordinated Obligations or any security for either;
(5) any defense arising by reason of any claim or defense based upon an election
of remedies by any Secured Agent or any other Secured Claimholder; and (6) the
benefit of any statute of limitations affecting the Junior Subordinated Agent’s
or any other Junior Subordinated Claimholder’s obligations hereunder or the
enforcement thereof, and any act which shall defer or delay the operation of any
statute of limitations applicable to the Secured Obligations shall similarly
operate to defer or delay the operation of such statute of limitations
applicable to the Junior Subordinated Agent’s or such Junior Subordinated
Claimholder’s obligations hereunder.

 

13



--------------------------------------------------------------------------------

(d) Subrogation. Solely after the Discharge of the Secured Obligations shall
have occurred, the Junior Subordinated Agent and the other Junior Subordinated
Claimholders shall be subrogated to the rights of the Secured Agents and the
other Secured Claimholders to the extent that distributions otherwise payable to
the Junior Subordinated Claimholders have been applied to the payment of the
Secured Obligations in accordance with the provisions of this Agreement. The
Secured Agents and the other Secured Claimholders shall have no obligation or
duty to protect any Junior Subordinated Claimholder’s rights of subrogation
arising pursuant to this Agreement or under any applicable law, nor shall any
Secured Agent or any other Secured Claimholder be liable for any loss to, or
impairment of, any subrogation rights held by any Junior Subordinated
Claimholder.

(e) ELECTION OF REMEDIES. WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR
OTHER PROVISION SET FORTH IN THIS AGREEMENT, EACH JUNIOR SUBORDINATED
CLAIMHOLDER WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS AND
DEFENSES ARISING OUT OF AN ELECTION OF REMEDIES BY ANY SECURED AGENT OR ANY
OTHER SECURED CLAIMHOLDERS, EVEN THOUGH THAT ELECTION OF REMEDIES HAS DESTROYED
THE RIGHTS OF SUBROGATION OF THE JUNIOR SUBORDINATED AGENT AND THE OTHER JUNIOR
SUBORDINATED CLAIMHOLDERS AND REIMBURSEMENT AGAINST ANY OBLIGOR BY THE OPERATION
OF ANY APPLICABLE LAW.

7. Amendments; Refinancing, Notice of Default.

(a) Secured Loan Documents. The Secured Loan Documents may be amended, restated,
waived, supplemented, restructured or otherwise modified in accordance with
their terms and the Secured Obligations may be Refinanced, in each case without
notice to, or the consent of, Junior Subordinated Agent or any Junior
Subordinated Claimholder, all without affecting any provisions of this
Agreement; provided, however, that no such amendment, restatement, Refinancing
or other modification shall add or modify any direct restriction on any required
payment of the Junior Subordinated Obligations that by its express terms
conflicts with an express provision of this Agreement, without the prior written
consent of the Junior Subordinated Agent. Any assignee or transferee of any
Secured Agent or any other Secured Claimholder shall bind themselves in a
writing for the benefit of the Junior Subordinated Claimholders, to the terms of
this Agreement. Notwithstanding the failure to execute or deliver any such
agreement described in this Section 7(a), the subordination effected hereby
shall survive any sale, assignment, disposition or other transfer of all or any
portion of the Secured Obligations, and the terms of this Agreement shall be
binding upon the successors and assigns of each Secured Agent and each other
Secured Claimholder, as provided in Section 20 below.

(b) Junior Subordinated Loan Documents. Each Junior Subordinated Claimholder
agrees that none of the Junior Subordinated Loan Documents or any other
document, instrument, or agreement evidencing all or any part of the Junior
Subordinated Obligations may be amended, restated, supplemented, Refinanced, or
otherwise modified without the prior written consent of the Senior Agent, to the
extent that such amendment, restatement, Refinancing or other modification would
(1) increase the maximum principal amount of the Junior Subordinated Obligations
(other than as may result from the accrual of unpaid interest, fees, expenses
and

 

14



--------------------------------------------------------------------------------

indemnities, in each case, pursuant to the terms of the Junior Subordinated Loan
Documents) to an amount in excess of $32,500,000, (2) increase the rate of
interest on any of the Junior Subordinated Obligations, except in connection
with the imposition of a default rate of interest in accordance with the terms
of the Junior Subordinated Loan Documents (as in effect on the date hereof), (3)
change or add any event of default or any covenant with respect to the Junior
Subordinated Obligations in a manner adverse to any Obligor or to the interests
of any of the Secured Claimholders, (4) change or amend any other term of any
Junior Subordinated Loan Document if such change or amendment would (i) result
in an “Event of Default” under any of the Secured Loan Documents,
(ii) materially increase the obligations of any Obligor, or (iii) confer
additional material rights on the Junior Subordinated Claimholders, or (5) amend
the date upon which payments of principal or interest on the Junior Subordinated
Obligations are due or change any redemption or prepayment provisions of the
Junior Subordinated Obligations. Any assignee or transferee of the Junior
Subordinated Agent or any other Junior Subordinated Claimholder shall bind
themselves in a writing for the benefit of the Secured Claimholders, to the
terms of this Agreement. Notwithstanding the failure to execute or deliver any
such agreement described in this Section 7(b), the subordination effected hereby
shall survive any sale, assignment, disposition or other transfer of all or any
portion of the Junior Subordinated Obligations, and the terms of this Agreement
shall be binding upon the successors and assigns of the Junior Subordinated
Agent and each other Junior Subordinated Claimholder, as provided in Section 20
below.

(c) Notice of Default or Event of Default. Each Junior Subordinated Claimholder
shall give each Secured Agent prompt written notice of the occurrence of any
Default or Event of Default under any Junior Subordinated Loan Document upon the
earlier to occur of (i) the date of receipt by such Junior Subordinated
Claimholder of notice of such Default or Event of Default from any Obligor or
any other Person and (ii) the date on which such Junior Subordinated Claimholder
obtains knowledge of the existence of such Default or Event of Default.

8. When Discharge of the Secured Obligations Deemed to Not Have Occurred. If any
Obligor enters into any Refinancing of any Secured Obligations, then (a) a
Discharge of the Secured Obligations shall automatically be deemed not to have
occurred for all purposes of this Agreement, (b) the obligations under such
Refinancing of such Secured Obligations shall automatically be treated as
Secured Obligations for all purposes of this Agreement and (c) the agent under
the loan documents in respect of such Secured Obligations shall be a Secured
Agent for all purposes of this Agreement and such Secured Agent shall agree in
writing to be bound by the terms of this Agreement.

9. Reserved.

10. Payments Held In Trust. In the event that any Junior Subordinated
Claimholder receives any Distribution prohibited by this Agreement, such
Distribution shall be held in trust for the benefit of and shall be paid over to
or delivered to the Controlling Agent in the form received until the Discharge
of the Secured Obligations.

11. Representations. Each Secured Agent represents and warrants to the Junior
Subordinated Agent and the other Junior Subordinated Claimholders that (a) it
has the requisite power and authority to enter into, execute, deliver, and carry
out the terms of this Agreement and (b) this Agreement, when executed and
delivered, will constitute the valid and legally binding

 

15



--------------------------------------------------------------------------------

obligation of such Secured Agent enforceable in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by equitable principles. The Junior
Subordinated Agent represents and warrants that (i) it has the requisite power
and authority to enter into, execute, deliver, and carry out the terms of this
Agreement, and (ii) this Agreement, when executed and delivered, will constitute
the valid and legally binding obligation of the Junior Subordinated Agent
enforceable in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
equitable principles.

12. Amendments. No amendment or waiver of any provision of this Agreement nor
consent to any departure by any party hereto shall be effective unless it is in
a written agreement executed by each Secured Agent and the Junior Subordinated
Agent, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

13. Instrument Legends. Any promissory note or other instrument evidencing any
of the Junior Subordinated Obligations shall at all times include the following
language (or language to similar effect approved by the Controlling Agent):

“Anything herein to the contrary notwithstanding, certain of the rights of the
holder hereof are subject to the provisions of the Subordination Agreement dated
as of October 5, 2018 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Subordination Agreement”), by and among ACF FINCO I LP,
as Senior Agent, WILMINGTON SAVINGS FUND SOCIETY, FSB, as Senior Subordinated
Agent, and WILMINGTON SAVINGS FUND SOCIETY, FSB, as Junior Subordinated Agent.
In the event of any conflict between the terms of the Subordination Agreement
and this [promissory note], the terms of the Subordination Agreement shall
govern and control.”

14. Additional Remedies. If the Junior Subordinated Agent or any Junior
Subordinated Claimholder violates any of the terms of this Agreement, in
addition to any remedies in law, equity, or otherwise, each Secured Agent may
restrain such violation in any court of law and may, in its own or in any
Obligor’s name, interpose this Agreement as a defense in any action by the
Junior Subordinated Agent or such Junior Subordinated Claimholder. Upon a
Secured Agent’s written request, the Junior Subordinated Agent and each other
Junior Subordinated Claimholder will promptly take all actions which such
Secured Agent believes appropriate to carry out the purposes and provisions of
this Agreement.

15. Information Concerning Financial Condition.

(a) Each Secured Agent, for itself and on behalf of the other applicable Secured
Claimholders, hereby assumes responsibility for keeping itself informed of the
financial condition of the Obligors and of all other circumstances bearing upon
the risk of nonpayment of the Secured Obligations and agrees that the Junior
Subordinated Agent has and shall have no duty to advise any Secured Agent or any
other Secured Claimholder of information known to the Junior Subordinated Agent
or any other Junior Subordinated Claimholder regarding such condition or any
such circumstances. In the event that the Junior Subordinated Agent, in its sole
discretion,

 

16



--------------------------------------------------------------------------------

undertakes, at any time or from time to time, to provide any such information to
any Secured Agent or any other Secured Claimholder, then the Junior Subordinated
Agent shall not be under any obligation (i) to provide any such information to
any Secured Agent or any other Secured Claimholder on any subsequent occasion,
(ii) to undertake any investigation, or (iii) to disclose any information which,
pursuant to its commercial finance practices, the Junior Subordinated Agent
wishes to maintain confidential. Each Secured Agent, for itself and the other
applicable Secured Claimholders, acknowledges and agrees that neither the Junior
Subordinated Agent nor any other Junior Subordinated Claimholder has made any
warranties or representations with respect to the legality, validity,
enforceability, collectability or perfection of the Junior Subordinated
Obligations or any liens or security interests held in connection therewith.

(b) Each Junior Subordinated Claimholder hereby assumes responsibility for
keeping itself informed of the financial condition of the Obligors and of all
other circumstances bearing upon the risk of nonpayment of the Junior
Subordinated Obligations, and agrees that no Secured Agent has and shall have
any duty to advise the Junior Subordinated Agent or any other Junior
Subordinated Claimholder of information known to such Secured Agent or any
Secured Claimholder regarding such condition or any such circumstances. In the
event that any Secured Agent, in its sole discretion, undertakes, at any time or
from time to time, to provide any such information to the Junior Subordinated
Agent or any Junior Subordinated Claimholder, then such Secured Agent shall not
be under any obligation (i) to provide any such information to the Junior
Subordinated Agent or any other Junior Subordinated Claimholder on any
subsequent occasion, (ii) to undertake any investigation, or (iii) to disclose
any information which, pursuant to its commercial finance practices, such
Secured Agent wishes to maintain confidential. Each Junior Subordinated
Claimholder acknowledges and agrees that no Secured Agent nor any other Secured
Claimholders have made any warranties or representations with respect to the
legality, validity, enforceability, collectability or perfection of the Secured
Obligations or any liens or security interests held in connection therewith.

16. Third Party Beneficiaries. This Agreement is solely for the benefit of the
Secured Agents, the other Secured Claimholders, the Junior Subordinated Agent,
and the other Junior Subordinated Claimholders, and their respective successors
and assigns, and neither any Obligor nor any other Person is intended to be a
third party beneficiary hereunder or to have any right, benefit, priority or
interest under, or because of the existence of, or to have any right to enforce,
this Agreement. The Secured Agents and the Junior Subordinated Agent shall have
the right to modify or terminate this Agreement at any time without notice to or
approval of any Obligor or any other Person.

17. Notices. For the purposes of this Agreement, all notices or demands shall be
in writing and shall be personally delivered or sent by registered or certified
mail (postage prepaid, return receipt requested), overnight courier, or
facsimile confirmed by the recipient and addressed to the notified party at its
address set forth below:

 

   If to Senior Agent:   

ACF FinCo I LP
Attn: Credit Officer/Nuverra Environmental

Solutions, Inc.

560 White Plains Road, Suite 400
Tarrytown, NY 10591
Tel: (914) 418-1200
Fax: (914) 921-1154

 

17



--------------------------------------------------------------------------------

      ACF FinCo I LP
Attn: Oleh Szczupak, Vice President
560 White Plains Road, Suite 400
Tarrytown, NY 10591
Tel: (914) 418-1200 (ext. 216)
Fax No.: (914) 921-1154    with a copy to:    Morgan, Lewis & Bockius, LLP
101 Park Avenue
New York, NY 10178-0060
Attn: Frederick Eisenbiegler, Esq.
Tel: (212) 309-6720
Fax No.: (212) 309-6001   

If to Senior Subordinated Agent

or the Junior Subordinated Agent:

  

 

Wilmington Savings Fund Society, FSB
WSFS Bank Center 500 Delaware Avenue
Wilmington, DE 19801
Attn: Geoffrey Lewis
Fax No.: (302) 421-9137

   with a copy to:    Morrison & Foerster LLP
250 West 55th Street
New York, NY 10019
Attn: Jonathan Levine
Fax No.: (212) 468-7900

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other. All
notices or demands sent in accordance with this section shall be deemed received
on the earlier of the date of actual receipt or three (3) days after deposit
thereof in the mail.

18. Consent to Jurisdiction; Additional Waivers. Each Secured Agent and each
Junior Subordinated Claimholder consent to the jurisdiction of any state or
federal court located within the County of New York, State of New York. Each
Junior Subordinated Claimholder waives personal service of any and all process
upon it, and consents that all service of process be made in the manner set
forth in Section 17 for notices. Each Secured Agent and each Junior Subordinated
Claimholder waives, to the fullest extent each may effectively do so, any
defense or objection based upon forum non conveniens and any defense or
objection to venue of any action instituted within the County of New York, State
of New York. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO A TRIAL BY JURY IN
ANY ACTION TO ENFORCE OR DEFEND ANY MATTER ARISING FROM OR RELATED TO THIS
AGREEMENT.

 

18



--------------------------------------------------------------------------------

19. Governing Law. This Agreement has been delivered and accepted at and shall
be deemed to have been made in the State of New York, and shall be interpreted,
and the rights and liabilities of the parties hereto determined, in accordance
with the laws of the State of New York.

20. Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the parties’ respective successors and assigns, subject to the
provisions hereof.

21. Integrated Agreement. This Agreement sets forth the entire understanding of
the parties with respect to the within matters and may not be modified or
amended except upon a writing signed by all parties.

22. Authority. Each of the parties hereto certifies that such party has all
necessary authority to execute this Agreement.

23. Counterparts. This Agreement may be executed in one or more counterparts,
each one of which when so executed shall be deemed to be an original, and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page of this Agreement or any document or
instrument delivered in connection herewith by telefacsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement or such other document or instrument, as applicable.

24. Headings. The headings contained in this Agreement are for convenience only
and shall not affect the interpretation of this Agreement.

25. Severability. Any provision of this Agreement that is prohibited by law or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability, without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision. To the extent
permissible, the parties waive any law that prohibits any provision of this
Agreement or renders any provision hereof unenforceable.

26. Conflicts. To the extent that there is a conflict or inconsistency between
any provision hereof, on the one hand, and any provision of any Junior
Subordinated Loan Document, on the other hand, this Agreement shall control and
prevail.

27. Discharge of the Junior Subordinated Obligations. Each of the Junior
Subordinated Claimholders (including the Junior Subordinated Agent to the extent
so instructed in writing by the other Junior Subordinated Claimholders) hereby
agree to cause the Discharge of the Junior Subordinated Obligations to occur on
or before the Junior Subordinated Maturity Date.

28. Termination. This Agreement shall continue in full force and effect until
the earlier to occur of (a) the Discharge of the Junior Subordinated Obligations
(so long as it has occurred on or prior to the Junior Subordinated Maturity
Date) and (b) the Discharge of the Secured Obligations and shall thereafter be
revived to the extent provided for in Section 5(e).

29. Shareholder Actions, etc. Notwithstanding anything herein to the contrary,
nothing in this Agreement shall prevent or restrict Junior Subordinated
Claimholders or any of their Affiliates from exercising their rights or
discharging their duties in their capacities as equityholders of the Obligors or
members of the boards of directors (or similar governing bodies) of the
Obligors.

 

19



--------------------------------------------------------------------------------

30. Relationship to Senior Intercreditor Agreement. As among the Secured
Claimholders, (i) nothing herein contained is intended to affect the
restrictions on the Secured Obligations owing to them, or the agreements,
covenants and other provisions relating thereto, which are contained in and
governed by that certain Subordination and Intercreditor Agreement dated as of
August 7, 2017 between the Senior Agent and the Senior Subordinated Agent (as
amended, supplemented, restated or otherwise modified from time to time in
accordance with its terms, the “Senior Intercreditor Agreement”), and (ii) it is
the express intent that the relative priorities provided in this Agreement, as
among the Secured Claimholders (and not the Obligors or the Junior Subordinated
Claimholders), and that all amounts received or receivable by the Senior
Lenders, shall be subject to terms of the Senior Intercreditor Agreement.

[Remainder of page intentionally left blank.]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

ACF FINCO I LP,
a Delaware limited partnership,
as Senior Agent

By:  

/s/ Oleh Szczupak

Name:  

Oleh Szczupak

Title:  

Vice President

[SIGNATURE PAGE TO SUBORDINATION AGREEMENT]



--------------------------------------------------------------------------------

WILMINGTON SAVINGS FUND SOCIETY, FSB,
a federal savings bank, as Senior Subordinated Agent

By:  

/s/ Geoffrey J. Lewis

Name: Geoffrey J. Lewis

Title: Vice President

WILMINGTON SAVINGS FUND SOCIETY, FSB,
a federal savings bank, as Junior Subordinated Agent

By:  

/s/ Geoffrey J. Lewis

Name: Geoffrey J. Lewis

Title: Vice President

[SIGNATURE PAGE TO SUBORDINATION AGREEMENT]



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

Dated as of October 5, 2018

The undersigned hereby acknowledge and consent to the foregoing Subordination
Agreement, dated as of October 5, 2018 (the “Subordination Agreement”), among
ACF FINCO I LP, as the Senior Agent, WILMINGTON SAVINGS FUND SOCIETY, FSB, as
the Senior Subordinated Agent, and WILMINGTON SAVINGS FUND SOCIETY, FSB, as the
Junior Subordinated Agent. Unless otherwise defined in this Acknowledgement,
terms defined in the Subordination Agreement have the same meanings when used in
this Acknowledgement.

Each Obligor agrees to be bound by the Subordination Agreement, and agrees that
any default, event of default, or unmatured event of default by any Obligor
under any present or future instrument or agreement among any Obligor and any
Junior Subordinated Claimholder shall constitute an immediate default, event of
default, and unmatured event of default under all present and future instruments
and agreements among any Obligor and any Secured Claimholder. Each Obligor
agrees to give notice to the Junior Subordinated Agent of any Event of Default
concurrently with providing such notice to any Secured Agent. Each Obligor
agrees that the Subordination Agreement may be amended by the Secured Agents and
the Junior Subordinated Agent without notice to, or the consent of any Obligor
or any other Person.

Each Obligor agrees to be bound by the Subordination Agreement and will not do
any act or perform any obligation which is not in accordance with the agreements
set forth therein. Each Obligor further acknowledges and agrees that it is not
an intended beneficiary or third party beneficiary under the foregoing
Subordination Agreement.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this
Acknowledgment as of the date first written above.

 

NUVERRA ENVIRONMENTAL SOLUTIONS, INC., a Delaware corporation By: /s/
Edward A. Lang Name: Edward A. Lang
Title: Executive Vice President and Chief Financial Officer 1960 WELL SERVICES,
LLC
BADLANDS LEASING, LLC
BADLANDS POWER FUELS, LLC, a Delaware limited liability company
BADLANDS POWER FUELS, LLC, a North Dakota limited liability company
HECKMANN WATER RESOURCES CORPORATION
HECKMANN WATER RESOURCES (CVR), INC.
HECKMANN WOODS CROSS, LLC
HEK WATER SOLUTIONS, LLC
IDEAL OILFIELD DISPOSAL, LLC
LANDTECH ENTERPRISES, L.L.C.
NES WATER SOLUTIONS, LLC
NUVERRA TOTAL SOLUTIONS, LLC


By: /s/ Edward A. Lang

Name: Edward A. Lang
Title: Vice President and Treasurer

[SIGNATURE PAGE TO ACKNOWLEDGMENT OF SUBORDINATION AGREEMENT]